Citation Nr: 0636736	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1970 to December 1973, and August 1980 to August 
1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
In November 2005, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  
 

FINDING OF FACT

The most probative medical evidence indicates the veteran's 
low back disorder did not originate in service, and is not 
otherwise causally related to his military service; instead, 
the evidence indicates his current level of disability is a 
result of a 1988 accident that occurred during civilian life.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in January 2001 and 
September 2005.  These letters provided him with notice of 
the evidence necessary to support his claim that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The September 2005 VCAA 
letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the VCAA notice letters to the veteran did not 
cite the laws and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  This 
information was provided to him in a more recent June 2006 
letter.  Regardless of the adequacy of this notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board considers a question not 
addressed by the RO, the Board must consider whether the 
veteran will be prejudiced thereby).  Since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
Here, a VCAA notice letter was provided in January 2001, so 
prior to the RO's initial decision in June 2001.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
(VAOPT) records, and is records from the Social Security 
Administration (SSA).  In addition, he submitted letters from 
Drs. Watkin and Espinosa, and a statement from R. Weeks, 
advanced registered nurse practitioner (ARNP).  In addition, 
a VA examination was scheduled in April 2001.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as mentioned, he 
also provided oral testimony in support of his claim at the 
November 2005 hearing.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

At the November 2005 hearing, the veteran testified that he 
injured his low back during service in 1981 (see Hr'g. Tr., 
pg.4).   He said the injury occurred when a block slid off a 
skid and he tried to support its weight to prevent being 
crushed 
(pg. 4).  He said he continued to experience pain and has 
sought continuous treatment for his back since this injury 
(pgs. 4-5).  Although the report of a physical examination 
that was given prior to his discharge from military service 
did not note any back problems, he said that this was a quick 
process and he was not examined (pg. 5).  He was also 
involved in an accident in 1988 during civilian life in which 
the dump truck he was in rolled over (pg. 6).  He said he 
sustained brain and brain stem injuries, but did not injury 
his back.  As will be explained below, the evidence does not 
support this testimony.

The veteran's SMRs indicate he complained of back pain in 
February 1972 along with flu-like symptoms.  At the November 
1973 physical examination given prior to his discharge from 
his first active duty period, he had no spine abnormalities 
and no complaints of any back pain.  So apparently this issue 
had resolved.  During his second period of service, in 
November 1981, he complained of back pain after trying to 
support a 200 pound block.  He described the pain as being 
sharp and radiating into his right hip.  There was no 
swelling, and no tenderness on palpation.  There are no 
follow-up treatment records for this injury.

The reports of April 1982 and February 1983 periodic physical 
examinations indicate the veteran's spine was normal and he 
had no complaints of recurrent back pain.  The report of the 
July 1984 physical examination given prior to his discharge 
from his second active duty period also notes his spine was 
normal.  Although he testified that he was not given an 
examination in July 1984, a note on this report indicates the 
examination was administratively reviewed for completeness 
and accuracy.  And even more importantly, on the accompanying 
Report of Medical History that was filled out and signed by 
him, he reported he did not have recurrent back pain.  He did 
note a history of other problems, including heart and liver 
conditions, but not back pain.  So apparently, the back pain 
he experienced in 1981 had resolved prior to his discharge 
from military service in August 1984.

Since the veteran was discharged from the military in 1984, 
there is no evidence of treatment for a back condition until 
the accident in 1988.  According to an October 1988 letter 
from Dr. Watkin, after the accident the veteran complained of 
pain in his neck, right shoulder and low back.  His medical 
history did not indicate any prior injuries to his back.  An 
X-ray revealed considerable degenerative disc disease (DDD) 
of the lumbar spine.  The doctor diagnosed him with a chronic 
strain/sprain of the lumbar spine superimposed over DDD.  The 
February 1989 letter from Dr. Espinosa gave a similar 
description of the 1988 accident, noted no prior injuries to 
the veteran's back, and diagnosed his condition as lumbar 
myofascial syndrome.  

An October 1998 VA medical certificate indicates the veteran 
complained of arthritic pain in his lower back, which he said 
began after the dump truck accident in 1988.  

In September 1998, the veteran filed a claim for nonservice-
connected pension benefits based on degenerative joint 
disease (DJD) (see VA Form 21-526).  The report of a February 
1999 VA examination given in association with this claim 
indicates he said his low back pain developed in April 1988 
as a result of the dump truck accident.  He did not mention 
any prior injuries.  

The veteran's claim for pension benefits was initially denied 
in March 1999 (it was later granted in October 1999).  Later 
in March 1999, after obtaining copies of his SMRs, he filed a 
claim for service connection for low back injuries that 
occurred in 1972 and 1981.  The report of the April 2001 VA 
examination indicates he said he began experiencing low back 
pain after the dump truck accident in 1988.  He said he had 
two back injuries during military service, but these injuries 
cleared up and he had no further complaints of back pain 
until the 1988 accident.  The VA examiner, Dr. Alvord, said 
it was likely the DDD was present prior to the 1988 accident, 
but there is no evidence this was incurred or diagnosed 
during military service.  Furthermore, the doctor stated that 
his current level of disability was more likely related to 
the trauma sustained during the dump truck accident.

On the other hand, the veteran submitted an October 2000 
statement from R. Weeks, ARNP, who stated it was more likely 
than not that the veteran's low back pain was related to the 
1972 and 1981 back injuries during military service.  There 
is no explanation for this opinion and no mention of the 
superseding 1988 accident.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the April 2001 VA 
examiner's opinion over Mr. Week's medical opinion to the 
contrary.

The evidence overwhelmingly supports the April 2001 VA 
examiner's opinion that the veteran's current level of 
disability is a result from the 1988 accident.  This is based 
on the veteran's own statements, in which he admitted the 
back pain resulting from the 1972 and 1981 injuries resolved 
and he had no complaints of back pain until the 1988 
accident.  This is also supported by his SMRs, which show no 
follow-up treatment after the 1972 and 1981 accidents and no 
complaints of recurrent back pain prior to his discharge from 
military service in August 1984.  The veteran's November 2005 
testimony that he continued to have low back pain after being 
discharged from the military service and did not injure his 
back during the 1988 accident is inconsistent with the 
evidence of record.  

Moreover, the April 2001 VA examiner is a licensed physician, 
whereas Mr. Weeks is a registered nurse.  Presumably a 
physician has more of the knowledge and expertise that is 
required to make this necessary determination. Cf. Black v. 
Brown, 10 Vet. App. 279 (1997).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

For these reasons and bases, the claim for service connection 
for a low back disorder must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a low back disorder is 
denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


